Citation Nr: 1506278	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Huntington, West Virginia, certified this case to the Board on appeal.  

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the Veteran's November 2014 videoconference hearing is of record in Virtual VA.  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he was diagnosed with hearing loss within two months of his separation from service by a family doctor and had annual hearing tests through his employer due to Occupational Safety and Health Administration (OSHA) requirements.  The record was held open for a period of 30 days following the November 2014 hearing in order to provide the Veteran and his representative time to submit additional evidence, including those civilian audiograms.  However, to date, no additional evidence has been submitted.  Therefore, on remand, the AOJ should attempt to obtain these records.

Moreover, the Veteran was afforded a VA examination in April 2011 at which time the examiner opined that the Veteran's hearing loss and tinnitus are less likely as not related to his military service.  However, in so doing, she noted that there was only whispered voice testing performed at the time of his discharge and stated that having the annual civilian audiograms would prove or disprove that he had military noise-induced hearing loss.  There was no other rationale provided, which renders the opinion inadequate.  Therefore, the Board finds that an additional medical opinion is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and tinnitus.  A specific request should be made for annual audiograms performed through his employer and testing done by family physician, Dr. H., immediately following service (see November 2014 hearing transcript).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any relevant, outstanding VA medical records, including records from the Clarksburg VAMC for treatment since December 2010.  

2.  After completing the preceding development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and lay statements.

The Veteran has claimed that he has hearing loss and tinnitus that is due to military noise exposure, specifically through test firing five-inch aircraft guns as a gunner's mate.  He has also asserted that his hearing loss was diagnosed within two months of his May 1971 separation from service by a family physician, Dr. H., and that he has had continuous problems with hearing loss and tinnitus.  The Veteran has further contended that an in-service head injury may have led to his current hearing loss and tinnitus.  He has noted that he struck the right side of his head during the alleged fall and that his right ear hearing loss is worse than his left ear hearing loss.  

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure or any head injury sustained therein.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.

In so doing, the examiner should discuss the medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




